t c memo united_states tax_court bruce and lois zenkel et al petitioners v commissioner of internal revenue respondent docket nos filed date stuart a smith and david h schnabel for petitioners in docket nos and stuart a smith david h schnabel and richard j walsh for petitioner in docket no mitchell hausman gail a campbell and frances ferrito regan for respondent in docket no cases of the following petitioners are consolidated for opinion bruce and lois zenkel docket no robert g blount docket no morton and carol david docket no and ira and helen selvin docket no the cases were tried and briefed separately gail a campbell and frances ferrito regan for respondent in docket no jennifer j kohler and frances ferrito regan for respondent in docket no wendy sands and frances ferrito regan for respondent in docket no contents page memorandum findings_of_fact and opinion opinion of the special_trial_judge findings_of_fact a the plastics recycling transactions b the partnerships c richard roberts dollar_figure d stuart becker and steven leicht dollar_figure e petitioners and their introduction to the partnership transactions dollar_figure bruce and lois zenkel dollar_figure robert g blount dollar_figure morton and carol david dollar_figure ira and helen selvin dollar_figure opinion dollar_figure a statute_of_limitations dollar_figure b sec_6653 a --negligence dollar_figure the so-called oil crisis dollar_figure petitioners' purported reliance on ta7 advisers dollar_figure a the circumstances under which a taxpayer may avoid liability under sec_6653 and because of reasonable reliance on competent and fully informed professional advice dollar_figure b becker dollar_figure c steele and sprague dollar_figure the private offering memoranda dollar_figure miscellaneous dollar_figure conclusion as to negligence dollar_figure c section 6659--valuation overstatement dollar_figure the grounds for petitioners' underpayments dollar_figure concession of the deficiency dollar_figure sec_6659 dollar_figure d petitioners' motions for leave to file motion for decision ordering relief from the negligence_penalty and the penalty rate of interest and to file supporting memorandum of law dollar_figure memorandum findings_of_fact and opinion dawson judge these cases were assigned to special_trial_judge norman h wolfe pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 they were tried and briefed separately but consolidated for purposes of opinion all section references are to the internal_revenue_code in effect for the tax years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge these cases are part of the plastics recycling group of cases for a detailed discussion of the transactions involved in the plastics recycling cases see provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir the facts of the underlying transactions and the sentinel epe recyclers in these cases are substantially identical to those in the provizer case in notices of deficiency respondent determined the following deficiencies in and additions to petitioners' federal income taxes penalty additions to tax docket no petitioner year deficiency sec_6621 sec_6653 sec_6653 sec_6659 bruce and lois zenkel dollar_figure1 -- -- dollar_figure4 -- -- -- -- dollar_figure dollar_figure big_number robert g blount dollar_figure dollar_figure dollar_figure morton and carol david dollar_figure dollar_figure big_number ira and helen selvin dollar_figure dollar_figure dollar_figure 1the deficiencies in docket no for taxable years and result from disallowance of investment_tax_credit carrybacks and business_energy_credit carrybacks from taxable_year sec_6621 was repealed by sec b of the omnibus budget reconciliation act of obra publaw_101_ 103_stat_2106 effective for tax returns due after date obra sec d 103_stat_2400 the repeal does not affect the instant cases the annual rate of interest under sec_6621 for interest accruing after date equal sec_120 percent of the interest payable under sec_6601 with respect to any substantial_underpayment attributable to tax-motivated transactions percent of the interest payable with respect to the portion of the underpayment attributable to negligence 4in the alternative to the addition_to_tax under sec_6659 respondent also determined that petitioners' underpayments were subject_to the addition_to_tax under sec_6661 the parties in each of these consolidated cases filed a stipulation of settled issues concerning the adjustments relating to their participation in the plastics recycling program although there are insubstantial differences in the language used such as singular terminology versus plural terminology the stipulations are substantively identical the stipulations in each of these consolidated cases provide in part petitioners are not entitled to any deductions losses investment credits business energy investment credits or any other tax benefits claimed on their tax returns as a result of their participation in the plastics recycling program the underpayments in income_tax attributable to petitioners' participation in the plastics recycling program are substantial underpayments attributable to tax-motivated transactions subject_to the increased rate of interest established under sec_6621 formerly sec_6621 this stipulation resolves all issues that relate to the items claimed on petitioners' tax returns resulting from their participation in the plastics recycling program except for the petitioners' potential liability for additions to the tax for valuation overstatements under sec_6659 and for negligence under the applicable provisions of sec_6653 long after the trials in these cases petitioners in docket nos selvin david and blount each filed a motion for leave to file motion for decision ordering relief from the negligence_penalty and the penalty rate of interest and to file supporting memorandum of law under rule these motions were filed with attached exhibits on date date and date respectively on those same dates each petitioner who filed a motion for leave also lodged with the court a motion for decision ordering relief from the additions to tax for negligence and the increased rate of interest with attachments and a memorandum in support of such motion subsequently respondent filed objections with attachments and memoranda in support thereof for reasons discussed in more detail at the end of this opinion and also in farrell v commissioner tcmemo_1996_295 petitioners' motions shall be denied the issues remaining in these consolidated cases are whether the assessment in docket no david is barred by the statute_of_limitations whether petitioners are liable for additions to tax under sec_6653 and for negligence and whether petitioners are liable for additions to tax under sec_6659 for underpayments of tax attributable to valuation_overstatement findings_of_fact some of the facts have been stipulated in each case and are so found the stipulated facts and attached exhibits are incorporated in the respective cases by this reference a the plastics recycling transactions these cases concern petitioners' investments in four limited_partnerships that leased sentinel expanded polyethylene epe recyclers phoenix recycling group phoenix scarborough leasing associates scarborough sab resource reclamation associates sab reclamation and sab resource recycling associates sab recycling petitioners zenkel are limited partners in sab reclamation petitioner blount is a limited_partner in phoenix petitioners david are limited partners in sab recycling and petitioners selvin are limited partners in scarborough for convenience we refer to these partnerships collectively as the partnerships the transactions involving the sentinel epe recyclers leased by the partnerships are substantially identical to those in the clearwater group limited_partnership clearwater the partnership considered in provizer v commissioner tcmemo_1992_177 petitioners have stipulated substantially the same facts concerning the underlying transactions as we found in the provizer case in the provizer case packaging industries inc pi manufactured and sold six sentinel epe recyclers to eci corp for dollar_figure each eci corp in turn resold the recyclers to f g corp for dollar_figure each f g corp then leased the recyclers to clearwater which licensed the recyclers to fmec corp which sublicensed them back to pi the sales of the recyclers from pi to eci corp were financed with nonrecourse notes approximately percent of the sales_price of the recyclers sold by eci corp to f g corp was paid in cash with the remainder financed through notes these notes provided that percent of the notes were recourse but that the recourse portion of the notes was only due after the nonrecourse portion percent was paid in full all of the monthly payments required among the entities in the above transactions offset each other these transactions were done simultaneously although the recyclers were sold and leased for the above amounts under the structure of simultaneous transactions the fair_market_value of a sentinel epe recycler in and was not in excess of dollar_figure pi allegedly sublicensed the recyclers to entities that would use them to recycle plastic scrap the sublicense agreements provided that the end-users would transfer to pi percent of the recycled scrap in exchange for a payment from fmec corp based on the quality and amount of recycled scrap like clearwater each of the partnerships leased sentinel epe recyclers from f g corp and licensed those recyclers to fmec corp the transactions of the partnerships differ from the underlying transactions in the provizer case in the following respects the entity that leased the machines from f g corp and licensed them to fmec corp and the number of recyclers the partnerships were organized to lease and license phoenix scarborough and sab recycling each was to lease and license seven sentinel epe recyclers sab reclamation was to lease and license eight recyclers according to its offering memorandum but the sab reclamation partnership tax_return for indicates that it leased and licensed only four recyclers for convenience we refer to the series of transactions among pi eci corp f g corp each of the partnerships fmec corp and pi as the partnership transactions in addition to the partnership transactions a number of other limited_partnerships entered into transactions similar to the partnership transactions also involving sentinel epe recyclers and sentinel expanded polystyrene eps recyclers we refer to these collectively as the plastics recycling transactions b the partnerships phoenix and scarborough are new york limited_partnerships that were formed in late the general_partner of phoenix is richard roberts roberts he and samuel l winer winer are the general partners of scarborough winer is also the general_partner of clearwater the partnership considered in the provizer case see provizer v commissioner supra sab reclamation and sab recycling are new york limited_partnerships that were organized and promoted in by stuart becker becker a certified_public_accountant c p a and the founder and principal_owner of stuart becker co p c becker co an accounting firm that specialized in tax matters becker organized a total of six recycling partnerships the sab recycling partnerships two of the sab recycling partnerships closed in late two closed in early sab reclamation and sab recycling and two more closed in late the general_partner of each of the sab recycling partnerships including sab reclamation and sab recycling is sab management ltd sab management sab management is wholly owned by scanbo management ltd scanbo which is wholly owned by becker scanbo is an acronym for three of becker's children scott andy and bonnie the officers and directors of sab management and scanbo are as follows becker president and director noel tucker tucker vice president treasurer and director and steven leicht leicht vice president secretary and director during the years in issue tucker and leicht also worked at becker co tucker was vice president each owned between and percent of the stock of becker co sab management did not engage in any business before becoming involved with the sab recycling partnerships with respect to each of the partnerships a private_placement memorandum was distributed to potential limited partners reports by f g corp 's evaluators dr stanley m ulanoff ulanoff a marketing consultant and dr samuel z burstein burstein a mathematics professor were appended to the offering memoranda ulanoff owns a 27-percent interest in plymouth equipment associates and a 37-percent interest in taylor recycling associates partnerships that leased sentinel recyclers burstein owns a 605-percent interest in empire associates and a 82-percent interest in jefferson recycling associates also partnerships that leased sentinel recyclers burstein also was a client and business_associate of elliot i miller miller the corporate counsel to pi the offering memoranda for phoenix scarborough sab reclamation and sab recycling state that the general_partner will receive fees from those partnerships in the respective amounts of dollar_figure dollar_figure dollar_figure and dollar_figure sab management received fees of approximately dollar_figure as the general_partner of the sab recycling partnerships in addition becker co prepared the partnership returns and forms k-1 for all of the sab recycling partnerships and received fees for those services the offering memoranda also allocate a percentage of the proceeds from each offering--7 percent in the case of sab reclamation and sab recycling and percent in the case of phoenix and scarborough--to the payment of sales commissions and offeree representative fees in addition the offering memoranda provide that the respective general partners may retain as additional compensation all amounts not paid as sales commissions or offeree representative fees however neither sab management nor becker retained or received any sales commissions or offeree representative fees instead after the closing of each sab recycling partnership becker rebated to each investor whose investment was not subject_to a sales commission or offeree representative fee an amount equal to percent of such investor's original investment the offering memoranda list significant business and tax risk factors associated with investments in the partnerships specifically the offering memoranda state there is a substantial likelihood of audit by the internal_revenue_service irs and the purchase_price paid_by f g corp to eci corp probably will be challenged as being in excess of fair_market_value the partnerships have no prior operating history the general_partner has no prior experience in marketing recycling or similar equipment the limited partners have no control_over the conduct of the partnerships' business there is no established market for the sentinel epe recyclers there are no assurances that market prices for virgin resin will remain at their current costs per pound or that the recycled pellets will be as marketable as virgin pellets and certain potential conflicts of interest exist c richard roberts roberts is a businessman and the general_partner in a number of limited_partnerships that leased and licensed sentinel epe recyclers including phoenix and scarborough he also is a 9-percent shareholder in f g corp the corporation that leased the recyclers to phoenix and scarborough from through roberts maintained the following office address with raymond grant grant the sole owner and president of eci corp grant roberts investment banking tax sheltered investments fifth avenue suite new york new york grant was instrumental in the hiring of ulanoff as an evaluator of the plastics recycling transactions the two had met on a cruise roberts and grant together have been general partners in other investments prior to the partnership transactions roberts and grant were clients of the accounting firm h w freedman co freedman co harris w freedman freedman the named partner in freedman co was the president and chairman of the board_of f g corp he also owned percent of a sentinel epe recycler freedman co prepared the partnership returns for eci corp f g corp phoenix and scarborough it also provided tax services to john d bambara bambara bambara is the 100-percent owner of fmec corp as well as its president treasurer clerk and director he his wife and daughter also owned directly or indirectly percent of the stock of pi d stuart becker and steven leicht becker does not have an engineering background and he is not an expert in plastics materials or plastics recycling he received a b s degree in accounting from new york university in and an m b a in taxation from new york university school of business administration in he passed the certified public accountancy test in and was the winner of the gold medal awarded to the person achieving the highest score on the examination for that year since early becker has practiced as a c p a exclusively in the tax area from until he worked for the accounting firm of touche ross co and in he joined the accounting firm of richard a eisner co as the partner in charge of the tax department in becker founded becker co becker had considerable experience involving tax_shelter transactions before he organized the sab recycling partnerships he prepared opinions regarding tax shelters' economic and tax projections advised individuals and companies with respect to investments in tax_shelters lectured extensively about tax_shelter investments generally and lectured and published with respect to leveraged tax_shelters becker described a leveraged tax_shelter as a transaction where the ratio of the effective tax writeoff which includes the value of the tax_credit to the amount invested exceeds one to one becker co specialized in tax-advantaged investments from to approximately percent of the work done by becker co involved tax sheltered and private investments becker has owned minority interests in general partners of numerous limited_partnerships prior to organizing the sab recycling partnerships becker owned percent of the general_partner of partnerships involved in approximately transactions concerning river transportation such as barges tow boats and grain elevators although investment counseling was related to his firm's line_of_business becker did not consider himself in the business of providing investment advice becker did not normally hire other professionals for consultation or advice in circumstances where he believed there was a need for outside advice he would so advise the client between and of becker's clients invested in the plastics recycling partnerships becker learned of the plastics recycling transactions when a prospective client presented him with an offering memorandum concerning the transactions in august or date becker reviewed the offering memorandum and spoke to miller one of the key figures in the transactions and an acquaintance of becker's miller was a shareholder of f g corp and as noted the corporate counsel to pi he also represented grant and some of grant's clients thereafter becker recommended the investment to the prospective client although the prospective client did not invest in the plastics recycling transactions becker became interested in the proposal and organized the sab recycling partnerships in order to make similar investments in sentinel epe recyclers conveniently available to appropriate clients in organizing the sab recycling partnerships becker was not allowed to change the format of the transactions or the purchase lease or licensing prices of the sentinel epe recyclers he was allowed only to conduct a limited investigation of the proposed investments and choose whether or not to organize similar partnerships becker relied heavily upon the offering materials and discussions with persons involved in the matter to evaluate the plastics recycling transactions he and two other members of becker co leicht and tucker investigated pi and visited its plant in hyannis massachusetts where they saw the sentinel epe recyclers tucker did not testify at any of the trials during his investigation of the plastics recycling transactions becker did not hire any plastics engineering or technical experts or recommend that his clients do so becker discussed the transactions with michael canno canno of the equitable bag co a manufacturer of paper and plastic bags canno never saw the recyclers or the pellets and never wrote any reports assessing the equipment or the pellets in addition becker retained a law firm rabin silverman to assist him in organizing the sab recycling partnerships see spears v commissioner tcmemo_1996_341 to the effect that in employing the law firm becker particularly sought to protect himself against liability leicht and tucker also familiarized themselves with the plastics recycling transactions leicht has a b a degree in finance and accounting from penn state university a j d from suny buffalo and an ll m in taxation from new york university school of law leicht ran a mathematical check on the numbers contained in the offering materials for becker but he did not test the underlying assumptions upon which they were based he also visited pi in hyannis and met with miller and other insiders to the transactions leicht never communicated an opinion as to the value of the recyclers other than what was presented in the offering memoranda he has no education or expertise in plastics materials or plastics recycling e petitioners and their introduction to the partnership transactions petitioners in these cases under consideration do not have any education or work experience in plastics recycling or plastic materials they did not independently investigate the sentinel epe recyclers or see a sentinel epe recycler or any other type of plastics recycler prior to participating in the recycling ventures bruce and lois zenkel petitioners bruce and lois zenkel the zenkels resided in scarsdale new york when their petition was filed bruce zenkel mr zenkel graduated from the university of michigan and took some post-graduate courses at the university of pennsylvania mr zenkel did not testify at trial lois zenkel mrs zenkel attended connecticut college and in received a degree from manhattanville college during the years in issue mrs zenkel was a freelance photographer and mr zenkel was an investment banker on their joint federal_income_tax return the zenkels reported gross_income from wages interest dividends state and local_tax refunds capital_gains and other sources in excess of dollar_figure in mrs zenkel acquired a 9-percent limited_partnership_interest in sab reclamation for a gross investment of dollar_figure without taking into consideration any sales commission rebate or advance royalty distribution based on mrs zenkel's interest in sab reclamation on their federal_income_tax return the zenkels claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits totaling dollar_figure their total credits claimed dollar_figure were subject_to a limitation of dollar_figure the zenkels carried back the unused portion of the credits to and respondent disallowed the zenkels' claimed operating loss and credits related to mrs zenkel's investment in sab reclamation the zenkels learned of the plastics recycling transactions and sab reclamation from robert steele steele an accountant with becker co at the time becker co prepared the zenkels' federal and state_income_tax returns mr zenkel had earlier met steele and becker on separate occasions during the mid-1970's mr zenkel initially met becker in connection with some investment offerings with which mr zenkel was involved after mrs zenkel also met steele the couple hired becker co to handle their tax and related accounting needs steele provided mrs zenkel with a copy of the sab reclamation offering memorandum mrs zenkel looked it over and discussed the investment with mr zenkel she did not know whether becker or steele had any experience education or background in plastics recycling the zenkels each talked to steele about the investment mr zenkel called becker directly and asked him a large number of questions about the plastics recycling transactions becker answered his questions and related the particulars of his investigation to mr zenkel the zenkels had extensive investment experience prior to investing in sab reclamation mrs zenkel considered mr zenkel who had professional experience in the syndication business to be sophisticated in financial matters robert g blount petitioner robert g blount blount resided in southhampton new york when his petition was filed he received an undergraduate degree in accounting from babson college in and joined the accounting firm of arthur andersen co andersen that same year blount became a c p a in and in he became a partner at andersen in he left andersen and became the chief financial officer of a small company and in he joined american home products ahp a major pharmaceutical manufacturer as its treasurer and vice president of finance subsequently advancing to positions of greater responsibility with ahp on his federal_income_tax return blount reported gross_income from wages in excess of dollar_figure blount acquired a 605-percent interest in phoenix for a gross investment of dollar_figure in without taking into consideration any sales commission rebate or advance royalty distribution as a result of his investment in phoenix on his federal_income_tax return blount claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits totaling dollar_figure respondent disallowed blount's claimed operating loss and credits related to his investment in phoenix blount learned of the plastics recycling transactions and phoenix in from william sprague sprague a former colleague at andersen who had been introduced to the transactions by leicht sprague joined andersen in became a c p a in receiving the silver medal for the second highest grade on the examination and had been a partner at andersen for approximately years when he retired in his work at andersen was primarily in the area of auditing and administrative functions within the firm sprague knew leicht because the latter also worked for andersen specifically from through and the two occasionally had lunch together leicht was working at becker co in late when he suggested to sprague that he look at some of the potential investments that passed through becker co sprague was familiar with becker co and he knew becker personally since both had been involved with the new york state society of c p a 's leicht gave sprague a copy of the phoenix offering memorandum and he reviewed it over a couple of days sprague was a complete stranger to the idea of plastics recycling and was incapable of evaluating the technical or engineering details associated with the investment thereafter he discussed the investment with leicht and leicht described his visits to pi becker stated that he too discussed the investment with sprague and disclosed the extent of his investigation sprague however could not recall their conversation sprague did not otherwise investigate the plastics recycling transactions he relied exclusively on the offering materials and becker co during this time sprague saw blount on business occasions and also lunched with him about once a month at one such lunch the two were discussing investment opportunities when blount mentioned that he was going to receive additional compensation income sprague suggested the plastics recycling transactions as a potential investment and in general terms recounted the information he had received from leicht he explained that as a service to clients becker co screens such investments--not to guarantee them--but to determine generally if the proposed investments are something their clients should look into sprague suggested that blount contact leicht or becker but blount never spoke to either of them blount simply reviewed the offering memorandum for a few hours and gave it to his tax preparer marilyn gowin gowin gowin reviewed all supporting documents for any transactions appearing on blount's tax returns blount considered phoenix to be a high-risk investment morton and carol david petitioners morton and carol david the davids resided in new york new york when their petition was filed morton david david received a b a degree from city college of new york in and a j d from harvard law school in from through david was an assistant to the special trial counsel of the american stock exchange he then practiced corporate law at the law firm of cooper ostrand devarco ackerman from until david has not practiced law since then instead david has engaged in the business of workouts and turnarounds of technology companies including a small cable television company a burglar alarm company a military contracting company an electronics company and a computer company on their joint federal_income_tax return the davids reported gross_income from wages interest dividends state and local_tax refunds and capital_gains in excess of dollar_figure david acquired a 538461-percent interest in sab recycling for a gross investment of dollar_figure in without taking into consideration any sales commission rebate or advance royalty distribution as a result of his interest in sab recycling on their joint federal_income_tax return the davids claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits totaling dollar_figure respondent disallowed the davids' claimed operating loss and credits related to sab recycling david learned of the plastics recycling transactions and sab recycling from becker in late or he first met becker sometime in when david was general counsel for perfect photo co ppc and becker did tax work for ppc on behalf of touche ross co from until becker provided david with personal tax_advice and performed tax_accounting work for companies that david controlled david spent to hours reviewing the offering memorandum for sab recycling and thereafter he discussed the investment with becker becker described his investigation of the plastics recycling transaction to david in detail david has no education or experience in plastics materials or plastics recycling and he knew that becker was not an expert in the plastics industry he did not discuss the investment with anyone who was knowledgeable or expert in the plastics industry he never viewed a recycler or independently investigated pi david did not investigate whether there was a market for recycled pellets or independently verify any of the representations in the offering memorandum he simply reviewed the sab recycling offering memorandum and discussed the proposed investment with becker ira and helen selvin petitioners ira and helen selvin the selvins resided in roslyn estates new york when their petition was filed ira selvin selvin received a b s degree from new york university school of commerce excluding his active_service in the u s army during world wars i and ii selvin has practiced accounting for his entire career until he retired in approximately he was a sole practitioner for years and serviced many clients in the garment industry selvin eventually turned his practice over to the accounting firm of cooper selvin strasburg although it maintained an office for him selvin never actively worked for that firm on their joint federal_income_tax return the selvins reported gross_income from interest dividends capital_gains pensions or annuities and other sources in excess of dollar_figure in selvin acquired an interest in scarborough as a nominee on behalf of himself and other members of his accounting firm hereinafter the selvin group the selvin group invested dollar_figure for an 27-percent interest in scarborough the amount of selvin's share in scarborough is not entirely clear from the record in docket no selvin stated that he invested dollar_figure in scarborough which is the equivalent of a 05-percent interest big_number big_number dollar_figure percent x dollar_figure percent however the selvins claimed dollar_figure of investment tax and business energy credits using a reported basis in qualifying property of dollar_figure that amount i sec_15 percent of the total basis owned by the selvin group big_number big_number which is the equivalent of an investment of only dollar_figure big_number x dollar_figure dollar_figure and a total interest in scarborough of dollar_figure percent x dollar_figure relying on the documentary_evidence we find that the selvins paid dollar_figure for their partnership_interest in scarborough as reported on selvin's form k-1 from scarborough the selvin group's share of scarborough's operating loss equaled dollar_figure and its share of scarborough's basis in the recyclers was dollar_figure the selvins did not claim any portion of the operating loss on their joint federal_income_tax return but as noted they did claim investment tax and business energy credits totaling dollar_figure respondent disallowed these claimed credits selvin learned of the plastics recycling transactions and scarborough from becker he first met becker on a trip to israel in approximately and the two have been friendly ever since selvin has never referred a client to becker although on one occasion becker referred a client to selvin becker gave selvin a copy of the scarborough offering memorandum selvin spent several hours reviewing the offering memorandum and discussed it with becker becker answered selvin's questions and explained the full extent of his investigation such as his visit to pi speaking with canno and his research of trade journals to confirm the price of plastic pellets becker never represented that he was an expert in plastics materials or plastics recycling selvin did not do any independent investigation of the sentinel epe recyclers or plastics recycling in general he invested in scarborough based solely on his review of the offering materials and his discussions with becker after the sab recycling partnerships closed becker paid selvin's accounting firm to send an accountant to pi to confirm by serial number that as of date the equipment that was leased to the sab recycling partnerships was indeed available for use becker arranged for this verification independent of pi because he understood that the investment tax and business energy credits would not be available if the qualifying property was not available for use opinion we have decided more than of the plastics recycling group of cases the majority of these cases like the consolidated provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir concerned the substance of the partnership transaction and also the additions to tax the following cases concerned the addition_to_tax for negligence inter alia estate of busch v commissioner tcmemo_1996_342 spears v commissioner tcmemo_1996_341 stone v commissioner tcmemo_1996_230 reimann v continued cases herein raised issues regarding additions to tax for negligence and valuation_overstatement we have found the taxpayers liable for such additions to tax in all but one of the opinions to date on these issues although procedural rulings have involved many more favorable results for taxpayers continued commissioner tcmemo_1996_84 bennett v commissioner tcmemo_1996_14 atkind v commissioner tcmemo_1995_582 triemstra v commissioner tcmemo_1995_581 pace v commissioner tcmemo_1995_580 dworkin v commissioner tcmemo_1995_533 wilson v commissioner tcmemo_1995_525 avellini v commissioner tcmemo_1995_489 paulson v commissioner tcmemo_1995_387 zidanich v commissioner tcmemo_1995_382 ramesh v commissioner tcmemo_1995_346 reister v commissioner tcmemo_1995_305 fralich v commissioner tcmemo_1995_257 shapiro v commissioner tcmemo_1995_224 pierce v commissioner tcmemo_1995_223 fine v commissioner tcmemo_1995_222 pearlman v commissioner tcmemo_1995_182 kott v commissioner tcmemo_1995_181 eisenberg v commissioner tcmemo_1995_180 88_tc_376 concerned the applicability of the safe-harbor leasing provisions of sec_168 95_tc_560 concerned a jurisdictional issue farrell v commissioner tcmemo_1996_295 baratelli v commissioner tcmemo_1994_484 estate of satin v commissioner tcmemo_1994_435 fisher v commissioner tcmemo_1994_434 foam recycling associates v commissioner tcmemo_1992_645 madison recycling associates v commissioner tcmemo_1992_605 concerned other issues in zidanich v commissioner tcmemo_1995_382 we held the taxpayers liable for the sec_6659 addition_to_tax but not liable for the negligence additions to tax under sec_6653 as indicated in our opinion the zidanich case and the steinberg case consolidated with it for opinion involved exceptional circumstances in estate of satin v commissioner supra and fisher v commissioner supra after the decision in provizer v commissioner supra the taxpayers were allowed to elect to accept a beneficial settlement because of exceptional continued in provizer v commissioner tcmemo_1992_177 a test case for the plastics recycling group of cases this court found that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure held that the transaction which is almost identical to the partnership transactions in these consolidated cases was a sham because it lacked economic_substance and a business_purpose upheld the sec_6659 addition_to_tax for valuation_overstatement since the underpayment of taxes was directly related to the overstatement of the value of the sentinel epe recyclers and held that losses and credits claimed with respect to clearwater were attributable to tax-motivated transactions within the meaning of sec_6621 in reaching the conclusion that the transaction lacked economic_substance and a business_purpose this court relied heavily upon the overvaluation of the sentinel epe recyclers although petitioners have not agreed to be bound by the provizer opinion they have stipulated that the investments in the sentinel epe recyclers in these cases are similar to the investment described in provizer v commissioner supra the continued circumstances in farrell v commissioner supra we rejected taxpayers' claim to a similar belated settlement arrangement since the circumstances were different and taxpayers previously had rejected settlement and elected to litigate the case see also baratelli v commissioner supra underlying transactions in these consolidated cases and the sentinel epe recyclers considered in these cases are the same type of transaction and same type of machines considered in provizer v commissioner supra based on the entire records in these cases including the extensive stipulations testimony of respondent's experts and petitioners' testimony we hold that each of the partnership transactions herein was a sham and lacked economic_substance in reaching this conclusion we rely heavily upon the overvaluation of the sentinel epe recyclers respondent is sustained on the question of the underlying deficiencies we note that petitioners have explicitly conceded this issue in the respective stipulations of settled issues filed shortly before trial the record plainly supports respondent's determination regardless of such concessions for a detailed discussion of the facts and the applicable law in a substantially identical case see provizer v commissioner supra a statute_of_limitations in their petition the davids alleged that the notice_of_deficiency in docket no was not issued within the statutory limitations_period this issue appears to have been abandoned the stipulation of settled issues in docket no indicates that the only issues remaining for decision in that case are the potential liability of the davids for additions to tax under sec_6653 and sec_6659 none of the trial memoranda or briefs in docket no address this issue regardless of whether the issue was abandoned the record in docket no shows that the notice_of_deficiency in that case was issued within the statutory limitations_period in general sec_6501 requires assessment of tax to be made within years after a return is filed whether the return was filed on or after the date prescribed sec_6501 provides that if a return is filed before the due_date for purposes of sec_6501 the return shall be considered filed on the due_date sec_6501 provides that if before the expiration of the time to assess the tax under sec_6501 the parties consent in writing to extend the time for the assessment of the tax the tax may be assessed at any time before the end of the period agreed upon the davids' joint federal_income_tax return was due on date and was filed on or before that date therefore the 3-year period of limitations under sec_6501 initially was set to expire on date however the davids and respondent executed three consecutive form sec_872 consent to extend the time to assess tax the first of these form sec_872 was fully executed on date prior to expiration of the normal 3-year period of limitations and the last of these form sec_872 extended the period of limitations to date the notice_of_deficiency was mailed on date well before the expiration of the extended limitations_period the davids have presented no evidence that the form sec_872 were not properly executed accordingly the notice_of_deficiency in docket no was issued within the statutory limitations_period as extended by the parties and the assessment in docket no is not barred by the statute_of_limitations we note that in their respective petitions the selvins and the zenkels also claimed that the notices of deficiency issued in their cases were barred by the statute_of_limitations however the selvins conceded the issue at a call of the calendar on date and the zenkels conceded the issue in the stipulation of facts filed in their case blount never raised a statute_of_limitations issue b sec_6653 a --negligence respondent determined that petitioners are liable for additions to tax for negligence under sec_6653 and petitioners have the burden of proving that respondent's determinations of these additions to tax are erroneous rule a 79_tc_846 sec_6653 imposes an addition_to_tax equal to percent of the underpayment if any part of an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations sec_6653 imposes an addition_to_tax equal to percent of the interest payable with respect to the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would employ under the circumstances 85_tc_934 the question is whether a particular taxpayer's actions in connection with the transactions were reasonable in light of his experience and the nature of the investment or business see 60_tc_728 when considering the negligence addition_to_tax we evaluate the particular facts of each case judging the relative sophistication of the taxpayers as well as the manner in which they approached their investment mcpike v commissioner tcmemo_1996_46 compare eg spears v commissioner tcmemo_1996_341 with zidanich v commissioner tcmemo_1995_382 when petitioners invested in the partnerships they had no education or experience in plastics materials or plastics recycling nor had any of them seen a sentinel epe recycler in each of these consolidated cases petitioners maintain that they were reasonable in claiming deductions and investment credits with respect to their investments in the partnerships in support of such contentions petitioners argue in general terms that claiming the deductions and credits with respect to the partnerships was reasonable in light of the so-called oil crisis during the years in issue and that they reasonably relied upon the offering materials and a qualified adviser the so-called oil crisis petitioners argue that they reasonably expected to make an economic profit from the partnership transactions because plastic is an oil derivative and the united_states was experiencing a so- called oil crisis during the years and petitioners' contention that they reasonably expected an economic profit from the partnership transactions is unconvincing petitioners did not give due consideration to the caveats and warnings contained in the offering memoranda nor seriously investigate or educate themselves in the plastics recycling transactions moreover testimony by one of respondent's experts establishes that the oil pricing changes during the late 1970's and early 1980's did not justify petitioners' claiming excessive investment credits and purported losses based on vastly exaggerated valuations of recycling machinery petitioners' claim that they reasonably expected an economic profit from the partnership transactions is undermined by their indifference to the warnings in the offering memoranda and their lack of knowledge regarding the transactions in general notwithstanding the so-called oil crisis mrs zenkel did not know how many recyclers sab reclamation leased or who manufactured the recyclers blount had no idea who the general_partner of phoenix was how a sentinel epe recycler worked the value placed on the recyclers how many recyclers phoenix leased or how he was going to make a profit from his investment david did not know how many recyclers sab recycling purchased or the price of each machine selvin knew nothing about resin prices was not aware of any companies that would be suitable end-users and did not know whether scarborough had any assets or how the venture was to work petitioners failed to explain how the so-called oil crisis or the media coverage of it provided a reasonable basis for them to invest in the partnerships and claim the associated tax deductions and credits the offering materials warned that there could be no assurances that prices for new resin pellets would remain at their then current level one of respondent's experts steven grossman explained that the price of plastics materials is not directly proportional to the price of oil in his report he stated that less than percent of crude_oil is utilized for making plastics materials and that studies have shown that a increase in crude_oil prices results in only a to increase in the cost of plastics products moreover during and in addition to the media coverage of the so-called oil crisis there was extensive continuing press coverage of questionable tax_shelter plans 731_f2d_1417 9th cir affg 79_tc_714 petitioners' reliance on 99_tc_132 affd sub nom 28_f3d_1024 10th cir and rousseau v united_states 71a aftr 2d ustc par big_number e d la is misplaced the facts in krause v commissioner supra are distinctly different from the facts of these cases in the krause case the taxpayers invested in limited_partnerships whose investment objectives concerned enhanced oil recovery eor technology the krause opinion states that during the late 1970's and early 1980's the federal government adopted specific programs to aid research_and_development of eor technology in holding that the taxpayers in the krause case were not liable for the negligence additions to tax this court noted that one of the government's expert witnesses acknowledged that investors may have been significantly and reasonably influenced by the energy price hysteria that existed in the late 1970's and early 1980's to invest in eor technology id pincite in the present cases however as explained by respondent's expert steven grossman the price of plastics materials was not directly proportional to the price of oil and there is no persuasive evidence that the so- called oil crisis had a substantial bearing on petitioners' decisions to invest while eor was according to our krause opinion in the forefront of national policy and the media during the late 1970's and 1980's there is no showing in these records that the so-called energy crisis would provide a reasonable basis for petitioners' investing in recycling of polyethylene particularly in the machinery here in question moreover the taxpayers in the krause opinion were experienced in or investigated the oil industry and eor technology specifically one of the taxpayers in the krause case undertook significant investigation of the proposed investment including researching eor technology the other taxpayer was a geological and mining engineer whose work included research of oil recovery methods and who hired an independent geologic engineer to review the offering materials id pincite in the present cases petitioners were not experienced or educated in plastics recycling or plastics materials they did not independently investigate the sentinel recyclers or hire an expert in plastics to evaluate the partnership transactions in rousseau v united_states supra the property underlying the investment ethanol producing equipment was widely considered at that time to be a viable fuel alternative to oil and its potential for profit was apparent in addition the taxpayer therein conducted an independent investigation of the investment and researched the market for the sale of ethanol in the united_states in contrast as we noted in distinguishing the krause case there is no showing in these records that the so-called oil crisis would provide a reasonable basis for petitioners' investing in the polyethylene recyclers here in question as noted above petitioners did not independently investigate the sentinel epe recyclers or hire an expert in plastics to evaluate the partnership transactions the facts of petitioners' cases are distinctly different from the rousseau case accordingly we do not consider petitioners' arguments with respect to the krause and rousseau cases applicable petitioners' purported reliance on tax advisers petitioners also maintain that they reasonably relied upon the advice of a qualified adviser the zenkels discussed the investment with steele and becker blount discussed it with sprague and the davids and the selvins discussed it with becker the concept of negligence and the argument of reliance on an expert are highly fact intensive petitioners in these cases are very well educated professionals whose intellect and business sophistication are reflected in their financial and business success blount is a c p a and business executive with years of accounting experience with arthur andersen of those as a partner and employment with american home products a major pharmaceutical company initially as vice president of finance and treasurer in and subsequently in positions of greater responsibility david was a corporate attorney before engaging in workouts and turnarounds of technology companies selvin is a c p a who ran his own accounting firm for to years in new york city in respect of these accomplishments and their obvious financial prowess petitioners blount david and selvin do not pretend to be unsophisticated investors mrs zenkel on the other hand claims that she is an unsophisticated investor her claim is without merit in her sab reclamation subscription agreement mrs zenkel expressly represented and warranted that she had the experience and expertise in financial and business affairs necessary to evaluate the merits and risks of investing in sab reclamation moreover her decision to invest in sab reclamation was made with the assistance of mr zenkel an investment banker with experience in the syndication business although mr zenkel did not testify at the trial4 the record shows that he discussed sab reclamation with his wife steele and becker becker testified that mr zenkel called me directly regarding the program he had a large mr and mrs zenkel both benefited from the tax deductions and credits from sab reclamation on their joint federal_income_tax return and together they petitioned this court in docket no the testimony of mrs zenkel and becker shows that mr zenkel was heavily involved in the decision to invest in sab reclamation and his failure to testify does not further his wife's claim that she was an unsophisticated investor see 65_tc_182 47_tc_92 affd 392_f2d_409 5th cir 6_tc_1158 affd 162_f2d_513 10th cir number of questions which i answered for him and apparently based on that he made his decision to invest emphasis added the zenkels are not unsophisticated investors on their return they reported dividend income in the amount of dollar_figure and net_long-term_capital_gains in the amount of dollar_figure petitioners assert that they relied upon one or more members of the accounting firm of becker co and in particular on its founder and principal_owner stuart becker to investigate the tax law and the underlying business circumstances of a proposed investment in the blount case petitioner placed reliance on this firm only indirectly or secondhand through sprague becker who is experienced in tax matters explains that he made an investigation within the limits of his resources and abilities and fully disclosed what he had done the question here is whether petitioners actually and reasonably relied on the accountant with respect to valuation problems requiring expertise in engineering and plastics technology or whether the accountant gave the tax_advice and facilitated the transaction but did not make a full and independent investigation of the relevant business and technology and did clearly inform his clients of the limits of his knowledge and investigation of the transaction for reasons set forth below we believe the latter statement more accurately describes what happened here a the circumstances under which a taxpayer may avoid liability under sec_6653 and because of reasonable reliance on competent and fully informed professional advice a taxpayer may avoid liability for the additions to tax under sec_6653 and if he or she reasonably relied on competent professional advice 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the taxpayer must show that such professional had the expertise and knowledge of the pertinent facts to provide informed advice on the subject matter 43_f3d_788 2d cir affg tcmemo_1993_621 39_f3d_402 2d cir affg tcmemo_1993_480 freytag v commissioner supra sacks v commissioner tcmemo_1994_217 affd 82_f3d_918 9th cir kozlowski v commissioner tcmemo_1993_430 affd without published opinion 70_f3d_1279 9th cir see also stone v commissioner tcmemo_1996_ reimann v commissioner tcmemo_1996_84 reliance on representations by insiders promoters or offering materials has been held an inadequate defense to negligence goldman v commissioner supra 990_f2d_893 6th cir affg donahue v commissioner tcmemo_1991_181 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir 92_tc_958 affd without published opinion 921_f2d_280 9th cir 92_tc_827 91_tc_524 pleas of reliance have been rejected when neither the taxpayer nor the advisers purportedly relied upon by the taxpayer knew anything about the nontax business aspects of the contemplated venture david v commissioner supra goldman v commissioner supra freytag v commissioner supra 85_tc_557 lax v commissioner tcmemo_1994_329 affd without published opinion 72_f3d_123 3d cir sacks v commissioner supra steerman v commissioner tcmemo_1993_447 rogers v commissioner tcmemo_1990_619 see also the plastics recycling cases cited supra note b becker becker had no education special qualifications or professional skills in plastics engineering plastics recycling or plastics materials in evaluating the plastics recycling transactions and organizing the sab recycling partnerships becker supposedly relied upon the offering materials a tour of the pi facility in hyannis discussions with insiders to the transactions canno and his investigation of the reputation and background of pi and persons involved in the transactions despite his lack of knowledge regarding the product the target market and the technical aspects at the heart of the plastics recycling transactions becker did not hire an expert in plastics materials or plastics recycling or recommend that his clients do so the only independent person having any connection with the plastics industry with whom becker spoke was canno a client of becker co canno was a part owner and the production manager of equitable bag co a manufacturer of paper and plastic bags becker spoke to canno about the recyclers and pi but did not hire or pay him for any advice canno did not visit pi's plant in hyannis see or test a sentinel epe recycler or see or test any of the output from a sentinel epe recycler or the recycled resin pellets after they were further processed by pi according to becker canno endorsed the partnership transactions after reviewing the offering materials asked at trial if canno had done any type of comparables analysis becker replied i don't know what mr canno did becker visited the pi plant in hyannis toured the facility viewed a sentinel epe recycler in operation and saw products that were produced from recycled plastic he claims that during his visit he was told that the recycler was unique and that it was the only machine of its type in fact the sentinel epe recycler was not unique instead several machines capable of densifying low density materials already were on the market other plastics recycling machines available during ranged in price from dollar_figure to dollar_figure including the foremost densilator nelmor weiss densification system regenolux buss- condux plastcompactor and cumberland granulator see provizer v commissioner tcmemo_1992_177 becker was also told that pi had put an enormous amount of research and development--10 to years' worth--into the creation and production of the sentinel epe recycler when he asked to see the cost records for some kind of independent verification however his request was denied becker was informed that such information was proprietary and secret and that he would just have to take pi's representations as true although pi claimed that all of its information was a trade secret and that it never obtained patents on any of its machines pi had in fact obtained numerous patents prior to the recycling transactions and had also applied for a trademark for the sentinel recyclers becker decided to accept pi's representations after speaking with miller the corporate counsel to pi canno who had never been to pi's plant or seen a sentinel epe recycler and a surrogate judge from rhode island who did business in the boston-cape cod area and who had no expertise in engineering or plastics materials becker testified that he was allowed to see pi's internal accounting controls regarding the allocation of royalty payments and pi's recordkeeping system in general in provizer v commissioner supra this court found that pi had no cost accounting system or records becker confirmed at trial that he relied on the offering materials and discussions with pi personnel to establish the value and purported uniqueness of the recyclers becker testified that he relied upon the reports of ulanoff and burstein contained in the offering materials despite the fact that ulanoff's report did not contain any hard data to support his opinion ulanoff was not an economics or plastics expert becker did not know whether burstein was an engineer and burstein was a client of miller's and was not an independent expert in addition ulanoff and burstein each owned an interest in more than one partnership that owned sentinel recyclers as part of the plastics recycling program becker explained at trial that in the course of his practice when evaluating prospective investments for clients he focuses on the economics of the transaction and investigates whether there is a need or market for the product or service with respect to the partnership transactions the records indicate that becker overlooked several red flags regarding the economic viability and market for the sentinel epe recyclers the offering memoranda for the partnership transactions warned that there was no established market for the sentinel epe recyclers becker never saw any marketing plans for selling the pellets or leasing the recyclers he accepted representations by pi personnel that they would be marketing the recyclers to clients and that there was a sufficient base of end-users for the machines yet he never saw pi's client list at the time of the closing of the partnerships becker did not know who the end- users were or whether there were any end-users actually committed to the transaction becker purportedly checked the price of the pellets by reading trade journals of the plastics industry however he did not use those same journals to investigate the recyclers' purported value or to see whether there were any advertisements for comparable machines the record in these cases does not indicate that any of petitioners or their advisers other than becker asked to see those journals for their own examination in concluding that the partnerships would be economically profitable becker made two assumptions that he concedes were unsupported by any hard data that there was a market for the pellets and that market demand for them would increase becker also had a financial interest in sab reclamation and sab recovery he received fees in excess of dollar_figure with respect to the sab recycling partnerships more than dollar_figure of which was derived from sab reclamation and sab recycling becker also received fees from individual investors for investment advice in addition becker co received fees from the sab recycling partnerships for preparing their partnership returns as becker himself testified petitioners could not have read the offering materials and been ignorant of the financial benefits accruing to him we find that petitioners' purported reliance on becker was not reasonable not in good_faith nor based upon full disclosure becker's expertise was in taxation not plastics materials or plastics recycling and his investigation and analysis of the plastics recycling transactions reflected this circumstance selvin and david knew becker was not expert in plastics materials or plastics recycling and the zenkels and blount had no reason to believe otherwise becker testified that he was very careful not to mislead any of his clients regarding the particulars of his investigation as he put it i don't recall saying to a client i did due diligence rather i told my clients precisely what i had done to investigate or analyze the transaction i didn't just say i did due diligence and leave it open for them to define what i might or might not have done the purported value of the sentinel epe recycler generated the deductions and credits in these cases and that circumstance was reflected in the offering memoranda certainly becker recognized the nature of the tax benefits and given their education and business experience petitioners should have recognized it as well yet neither petitioners nor becker verified the purported value of the sentinel epe recycler becker confirmed at trial that he relied on pi for the value of the sentinel epe recyclers investors as sophisticated as petitioners either learned or should have learned the source and shortcomings of becker's valuation information when he reported to them and precisely disclosed what he had done to investigate or analyze the transaction accordingly we hold that petitioners did not reasonably or in good_faith rely on becker as an expert or a qualified professional working in the area of his expertise to establish the fair_market_value of the sentinel epe recycler and the economic viability of the partnership transactions becker never assumed such responsibility and he fully described the particulars of his investigation taking care not to mischaracterize it as due diligence in the end becker and petitioners relied on pi personnel for the value of the sentinel epe recyclers and the economic viability of the partnership transactions see vojticek v commissioner tcmemo_1995_444 to the effect that advice from such persons is better classified as sales promotion becker did not have any education special qualifications or professional skills in plastics materials or plastics recycling a taxpayer may rely upon his adviser's expertise in these cases accounting and tax_advice but it is not reasonable or prudent to rely upon a tax adviser regarding matters outside of his field of expertise or with respect to facts that he does not verify see david v commissioner f 3d pincite goldman v commissioner f 3d pincite 864_f2d_93 9th cir affg 88_tc_1086 lax v commissioner tcmemo_1994_329 sacks v commissioner tcmemo_1994_217 rogers v commissioner tcmemo_1990_619 see also estate of busch v commissioner tcmemo_1996_342 spears v commissioner tcmemo_1996_341 with respect to becker's advice in plastics recycling cases c steele and sprague petitioners zenkel and blount purport to have relied on advisers other than or in addition to becker the only person with whom blount discussed the plastics recycling transactions was sprague who in turn had spoken with becker and leicht blount also gave a copy of the offering memorandum to his tax_return_preparer gowin mr zenkel spoke to becker both he and mrs zenkel spoke to steele blount learned about the plastics recycling transactions from sprague sprague suggested the plastics recycling transactions to blount as an investment option after blount mentioned that he was going to receive additional compensation income sprague recalled introducing the investment to blount in the following manner i f you're looking for investments you might contact stephen leicht or stuart becker because i understand that they as a service to clients do screen numerous such investments not to guarantee them but to just generally determine if they believe they would be suitable for referring to their clients to take a look at emphasis added sprague then went on to describe the plastics recycling information he had received from leicht and becker in a general way blount never spoke to becker or leicht he simply reviewed the offering memorandum spoke with sprague and furnished the offering memorandum to his tax_return_preparer sprague is not an expert in plastics materials or plastics recycling and could not evaluate the technical or engineering details of the phoenix transaction he testified that in he was a complete stranger to this notion of reprocessing plastics and recycling sprague's investigation of phoenix consisted of reading the offering memorandum and talking to leicht and becker blount has not shown that his tax_return_preparer gowin possessed the requisite expertise in recycling or the plastics industry to have enabled her properly to evaluate the merits of the phoenix transaction in light of the foregoing blount will not be relieved of the negligence additions to tax based upon his purported reliance on sprague and gowin mr and mrs zenkel each discussed the investment with steele neither steele nor mr zenkel testified in docket no mrs zenkel could not recall the content of her conversations with steele she remembered only that he told her that the investment had tax benefits and that he responded positively when she asked him if sab reclamation was a worthwhile investment mrs zenkel testified that she did not know that becker co was involved in tax-oriented investments whether steele had any background in plastics materials or plastics recycling whether becker or steele investigated pi whether they investigated and or compared the recycler with any similar products whether they investigated end-users or whether either of them checked with independent plastics experts as to the value of the recycler mrs zenkel testified that if she had known any of the particulars of becker's and steele's investigation she has since forgotten them the record in docket no does not establish that the zenkels' purported reliance on steele was reasonable in good_faith or based upon full disclosure the private offering memoranda in addition to purportedly relying on becker steele and or sprague petitioners maintain that they reasonably relied upon the offering memoranda and the tax opinion letter appended thereto however petitioners' testimony and actions indicate that they did not thoroughly review or study all of the information set out in the offering memoranda and that they ultimately did not place a great deal of reliance if any on the representations therein the offering memoranda included numerous caveats and warnings with respect to the partnerships including the substantial likelihood of audit by the irs and a likely challenge of the purported value of the recyclers the general partners' lack of experience in marketing recycling or similar equipment the lack of an established market for the recyclers and uncertainties regarding the market prices for virgin resin and the possibility that recycled pellets would not be as marketable as virgin pellets in addition the offering memoranda noted a number of conflicts of interest including miller's interest in f g corp and his representation of burstein pi and grant who was the sole shareholder of eci corp a careful consideration of the materials in the respective offering memoranda in these cases especially the discussions of high writeoffs and risk of audit should have alerted a prudent and reasonable investor to the questionable nature of the promised deductions and credits see 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 sacks v commissioner tcmemo_1994_217 in each case the projected tax benefits in the respective offering memoranda exceeded petitioners' respective investments according to the offering memoranda for each dollar_figure investor the projected first-year tax benefits were investment tax_credits in excess of dollar_figure plus deductions in excess of dollar_figure specifically the projected investment tax_credits and deductions for the partnerships in the first year of the investment for each dollar_figure investor were as follows dollar_figure and dollar_figure for scarborough in dollar_figure and dollar_figure for phoenix in dollar_figure and dollar_figure for sab recycling in and dollar_figure and dollar_figure for sab reclamation in for mrs zenkel's gross dollar_figure investment the zenkel's claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits in the amount of dollar_figure as a result of his gross dollar_figure investment blount claimed a dollar_figure operating loss and dollar_figure in investment tax and business energy credits for their gross dollar_figure investment the davids claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits totaling dollar_figure for their dollar_figure investment the selvins claimed investment tax and business energy credits in the amount of dollar_figure the direct reductions in petitioners' federal_income_tax from the investment tax_credits alone ranged from percent to percent of their cash investments without consideration of any rebated commissions or advance royalty payments therefore after adjustments of withholding estimated_tax or final payment like the taxpayers in provizer v commissioner tcmemo_1992_177 except for a few weeks at the beginning petitioners never had any money in the partnership transactions in view of the disproportionately large tax benefits claimed on petitioners' and federal_income_tax returns relative to the dollar amounts invested further investigation of the partnership transactions clearly was required a reasonably prudent person would have asked a qualified independent tax adviser if this windfall were not too good to be true mccrary v commissioner t c pincite a reasonably prudent person would not conclude without substantial investigation that the government was providing tax benefits so disproportionate to the taxpayers' investment of their own capital petitioners' reliance upon the court_of_appeals for the ninth circuit's partial reversal of our decision in osterhout v commissioner tcmemo_1993_251 affd in part and revd in part without published opinion sub nom balboa energy fund v commissioner 85_f3d_634 9th cir is misplaced in osterhout we found that certain oil_and_gas partnerships were not engaged in a trade_or_business and sustained respondent's imposition of the negligence additions to tax with respect to one of the partners therein the court_of_appeals for the ninth circuit reversed our imposition of the negligence additions to tax petitioners point out that the taxpayer in that case relied in part upon a tax opinion contained in the offering materials however the offering memoranda for the partnerships herein warned prospective investors that the accompanying tax opinion_letters were not in final form and were prepared for the general_partner and that prospective investors should consult their own professional advisers with respect to the tax benefits and tax risks associated with the respective partnerships the tax opinion_letters accompanying the sab reclamation and sab osterhout v commissioner tcmemo_1993_251 affd in part and revd in part without published opinion sub nom balboa energy fund v commissioner 85_f3d_634 9th cir involved a group of consolidated cases the parties therein agreed to be bound by the court's opinion regarding the application of the additions to tax under sec_6653 inter alia accordingly although the court's analysis focused on one taxpayer the additions to tax were sustained with respect to all of the taxpayers recycling offering memoranda were addressed solely to the general_partner and began with the following disclaimer this opinion is provided to you for your individual guidance we expect that prospective investors will rely upon their own professional advisors with respect to all tax issues arising in connection with an investment in the partnership and the operations thereof we recognize that you intend to include this letter with your offering materials and we have consented to that with the understanding that the purpose in distributing it is to assist your offerees' and their tax advisors in making their own analysis and not to permit any prospective investor to rely upon our advice in this matter emphasis added a similar disclaimer appears in the tax opinion letter accompanying the scarborough offering memorandum the copy of the phoenix offering memorandum submitted into the record of docket no is missing page of the tax opinion letter the page that contains the opening disclaimer accordingly the tax opinion_letters expressly indicate that prospective investors such as petitioners were not to rely upon the tax opinion_letters see collins v commissioner f 2d pincite the limited technical opinion of tax counsel expressed in these letters was not designed as advice upon which taxpayers might rely and the opinion of counsel itself so states miscellaneous the parties in these consolidated cases stipulated that the fair_market_value of a sentinel epe recycler in and was not in excess of dollar_figure notwithstanding this concession petitioners contend that they were reasonable in claiming credits on their federal_income_tax returns based upon each recycler having a value of dollar_figure in support of this position petitioners submitted into evidence preliminary reports prepared for respondent by ernest d carmagnola carmagnola the president of professional plastic associates carmagnola had been retained by the irs in to evaluate the sentinel epe and eps recyclers in light of what he described as the fantastic values placed on the recyclers by the owners based on limited information available to him at that time carmagnola preliminarily estimated that the value of the sentinel epe recycler was dollar_figure however after additional information became available to him carmagnola concluded in a signed affidavit dated date that the machines actually had a fair_market_value of not more than dollar_figure each in the fall of and we accord no weight to the carmagnola reports submitted by petitioners the projected valuations therein were based on inadequate information research and investigation and were subsequently rejected and discredited by their author in one preliminary report carmagnola states that he has a serious concern of actual profit from a sentinel epe recycler and that to determine whether the machines actually could be profitable he required additional information from pi carmagnola also indicates that in preparing the report he did not have information available concerning research_and_development costs of the machines and that he estimated those costs in his valuations of the machines respondent rejected the carmagnola reports and considered them unsatisfactory for any purpose and there is no indication in the records that respondent used them as a basis for any determinations in the notices of deficiency even so petitioners' counsel obtained copies of these reports and urge that they support the reasonableness of the values reported on petitioners' returns not surprisingly petitioners' counsel did not call carmagnola to testify in these cases but preferred instead to rely solely upon his preliminary ill-founded valuation estimates carmagnola has not been called to testify in any of the plastics recycling cases before us the carmagnola reports were a part of the record considered by this court and reviewed by the court_of_appeals for the sixth circuit in the provizer case where we held the taxpayers negligent consistent therewith we find in these cases as we have found previously that the reports prepared by carmagnola are unreliable and of no consequence petitioners are not relieved of the negligence additions to tax based on the preliminary reports prepared by carmagnola petitioners rely on reile v commissioner tcmemo_1992_ davis v commissioner tcmemo_1989_607 and mollen v united_states aftr 2d ustc par big_number d ariz this court declined to sustain the negligence additions to tax in the reile and davis cases for reasons inapposite to the facts herein in the davis case the taxpayers reasonably relied upon a trusted and long-term adviser who was independent of the investment venture and the offering materials reviewed by the taxpayers did not reflect that the principals in the venture lacked experience in the pertinent line_of_business in the reile case the taxpayers a married couple had only one year of college between them and characterized themselves as financial dummies in contrast to those cases petitioners herein are well educated sophisticated and successful professional and business people their reliance on becker steele and or sprague with respect to the essential valuation issue and the economic viability and bona fides of the partnership transactions was misplaced and inconsistent with becker's disclosure of the limitations of his investigation although blount did not talk to becker sprague related to blount the particulars of becker's investigation in addition the offering memoranda disclosed that the partnerships had no prior operating history and that the general_partner had no prior experience in marketing recycling or similar equipment accordingly petitioners' reliance on the reile and davis cases is misplaced in mollen the taxpayer was a medical doctor who specialized in diabetes and who on behalf of the arizona medical association led a continuing medical education cme accreditation program for local hospitals the underlying tax matter involved the taxpayer's investment in diabetics cme group ltd a limited_partnership that invested in the production marketing and distribution of medical educational video tapes the district_court found that the taxpayer's personal expertise and insight in the underlying investment gave him reason to believe it would be economically profitable although the taxpayer was not experienced in business or tax matters he did consult with an accountant and a tax lawyer regarding those matters moreover the district_court noted that the propriety of the taxpayer's disallowed deduction therein was reasonably debatable id neither petitioners nor becker had any formal education expertise or experience in plastics materials or plastics recycling none of them had any personal insight or industry know-how in plastics recycling that would reasonably lead them to believe that the plastics recycling transactions would be economically profitable becker and petitioners relied upon representations by insiders to the plastics recycling transactions and neither he nor petitioners hired any independent experts in the field of plastic materials or plastics recycling becker purportedly discussed the transactions with canno who apparently was familiar with the plastics industry but canno was not hired by becker to investigate pi and the sentinel epe recycler never saw a sentinel epe recycler and never prepared any kind of formal written analysis of the venture accordingly we consider petitioners' arguments with respect to the mollen case inapplicable under the circumstances of these cases petitioners also rely on two recent decisions by the court_of_appeals for the fifth circuit that reversed this court's imposition of the negligence additions to tax in non-plastics recycling cases 71_f3d_515 5th cir affg in part and revg in part tcmemo_1994_179 and 66_f3d_729 5th cir affg in part and revg in part tcmemo_1994_228 the taxpayers in the durrett and chamberlain cases were among thousands who invested in the first western tax_shelter program involving alleged straddle transactions of forward contracts in the durrett and chamberlain cases the court_of_appeals for the fifth circuit concluded that the taxpayers reasonably relied upon professional advice concerning tax matters in other first western cases however the courts of appeals have affirmed decisions of the tax_court imposing negligence additions to tax see chakales v commissioner tcmemo_1994_408 reliance on long-term adviser who was a tax attorney and accountant and who in turn relied on a promoter of the venture held unreasonable affd 79_f3d_726 8th cir kozlowski v commissioner tcmemo_1993_430 reliance on adviser held unreasonable absent a showing that the adviser understood the transaction and was qualified to give an opinion whether it was bona_fide affd without published opinion 70_f3d_1279 9th cir 89_tc_849 reliance on tax_advice given by attorneys and c p a 's held unreasonable absent a showing that the taxpayers consulted any experts regarding the bona fides of the transactions affd 904_f2d_1011 5th cir affd 501_us_868 here we have found that none of the advisers consulted by petitioners possessed sufficient knowledge of the plastics recycling business to render a competent opinion this factor has been deemed relevant by the court_of_appeals for the second circuit the court to which appeal in these cases lie see david v commissioner f 3d pincite taxpayers' reliance on expert advice not reasonable where expert lacks knowledge of business in which taxpayers invested goldman v commissioner f 3d pincite same accordingly we will not relieve petitioners of the negligence additions to tax on the basis of petitioners' reliance on the court of appeals' decisions in the durrett and chamberlain cases conclusion as to negligence under the circumstances of these cases petitioners failed to exercise due care in claiming large deductions and tax_credits with respect to the partnerships on their respective federal_income_tax returns petitioners did not reasonably rely upon the offering memoranda or on becker steele and or sprague and they did not in good_faith investigate the underlying viability financial structure and economics of the partnership transactions herein we are unconvinced by the claims of these highly sophisticated able and successful business people that they reasonably failed to inquire about their investments and simply relied on the offering circulars and on steele sprague and ultimately becker despite warnings in the offering circulars and explanations by becker about the limitations of his investigation in each case these taxpayers knew or should have known better we hold upon consideration of the entire records that petitioners are liable for the negligence additions to tax under the provisions of sec_6653 and for the taxable years at issue respondent is sustained on this issue c section 6659--valuation overstatement respondent determined that petitioners are each liable for the sec_6659 addition_to_tax on the portion of their respective underpayments attributable to valuation_overstatement petitioners have the burden of proving that respondent's determinations of these sec_6659 additions to tax are erroneous rule a luman v commissioner t c pincite- a graduated addition_to_tax is imposed when an individual has an underpayment_of_tax that equals or exceeds dollar_figure and is attributable to a valuation_overstatement sec_6659 d a valuation_overstatement exists if the fair_market_value or adjusted_basis of property claimed on a return equals or exceed sec_150 percent of the amount determined to be the correct amount sec_6659 if the claimed valuation exceed sec_250 percent of the correct value the addition is equal to percent of the underpayment sec_6659 petitioners claimed tax benefits including an investment_tax_credit and a business_energy_credit based on purported values of dollar_figure for each sentinel epe recycler petitioners concede that the fair_market_value of a sentinel epe recycler in and was not in excess of dollar_figure therefore if disallowance of petitioners' claimed tax benefits is attributable to such valuation overstatements petitioners are liable for the sec_6659 addition_to_tax at the rate of percent of the underpayment_of_tax attributable to the tax benefits claimed with respect to the partnerships petitioners argue that sec_6659 does not apply in their cases for the following reasons disallowance of the claimed tax benefits was attributable to other than a valuation_overstatement petitioners' concessions of the claimed tax benefits precludes imposition of the sec_6659 additions to tax and respondent erroneously failed to waive the sec_6659 addition_to_tax we reject each of these arguments in these cases for reasons set forth below the grounds for petitioners' underpayments sec_6659 does not apply to underpayments of tax that are not attributable to valuation overstatements see 92_tc_827 89_tc_912 affd 862_f2d_540 5th cir to the extent taxpayers claim tax benefits that are disallowed on grounds separate and independent from alleged valuation overstatements the resulting underpayments of tax are not regarded as attributable to valuation overstatements 99_tc_132 citing todd v commissioner supra affd sub nom 28_f3d_1024 10th cir however when valuation is an integral factor in disallowing deductions and credits sec_6659 is applicable see 982_f2d_163 6th cir affg tcmemo_1991_449 933_f2d_143 2d cir sec_6659 addition_to_tax applies if a finding of lack of economic_substance is due in part to a valuation_overstatement affg tcmemo_1989_684 masters v commissioner tcmemo_1994_ affd without published opinion 70_f3d_1262 4th cir harness v commissioner tcmemo_1991_321 petitioners argue that the disallowance of the claimed tax benefits was not attributable to a valuation_overstatement according to petitioners the tax benefits were disallowed because the partnership transactions lacked economic_substance not because of any valuation overstatements it follows petitioners reason that because the attributable to language of sec_6659 requires a direct causative relationship between a valuation_overstatement and an underpayment in tax sec_6659 cannot apply to their deficiencies petitioners cite in support of this argument todd v commissioner supra 902_f2d_380 5th cir revg tcmemo_1988_408 893_f2d_225 9th cir affg tcmemo_1988_416 mccrary v commissioner supra petitioners' argument rests on the mistaken premise that our holding herein that the partnership transactions lacked economic_substance was separate and independent from the overvaluation of the sentinel epe recyclers to the contrary in holding that the partnership transactions lacked economic_substance we relied heavily upon the overvaluation of the recyclers overvaluation of the recyclers was an integral factor in regard to the disallowed tax_credits and other_benefits in these cases the underpayments of tax and our finding that the partnership transactions lacked economic_substance petitioners argue that in provizer v commissioner tcmemo_1992_177 we found that the clearwater transaction lacked economic_substance for reasons independent of the valuation reported in that case according to petitioners the purported value of the recyclers in the clearwater transaction was predicated upon a projected stream of royalty income and this court merely rejected the taxpayers' valuation method petitioners misread and distort our provizer opinion in the provizer case overvaluation of the sentinel epe recyclers irrespective of the technique employed by the taxpayers in their efforts to justify the overvaluation was the dominant factor that led us to hold that the clearwater transaction lacked economic_substance likewise overvaluation of the sentinel epe recyclers in these cases is the ground for our holding herein that the partnership transactions lacked economic_substance moreover a virtually identical argument was recently rejected in gilman v commissioner supra by the court_of_appeals for the second circuit the court to which appeal in these cases lie see 54_tc_742 affd 445_f2d_985 10th cir in the gilman case the taxpayers engaged in a computer equipment sale_and_leaseback transaction that this court held was a sham_transaction lacking economic_substance the taxpayers therein citing todd v commissioner supra and heasley v commissioner supra argued that their underpayment of taxes derived from nonrecognition of the transaction for lack of economic_substance independent of any overvaluation the court_of_appeals for the second circuit sustained imposition of the sec_6659 addition_to_tax because overvaluation of the computer equipment contributed directly to this court's earlier conclusion that the transaction lacked economic_substance and was a sham gilman v commissioner supra pincite in addition the court_of_appeals for the second circuit agreed with this court and with the court_of_appeals for the eighth circuit that 'when an underpayment stems from disallowed investment credits due to lack of economic_substance the deficiency is subject_to the penalty under sec_6659 ' gilman v commissioner supra pincite quoting 876_f2d_616 8th cir affg t c memo see also 91_tc_524 87_tc_970 donahue v commissioner tcmemo_1991_181 affd without published opinion 959_f2d_234 6th cir affd sub nom 990_f2d_893 6th cir petitioners' reliance on gainer v commissioner supra 862_f2d_540 5th cir and mccrary v commissioner supra is misplaced in those cases in contrast to the consolidated cases herein it was found that a valuation_overstatement did not contribute to an underpayment of taxes in the todd and gainer cases the underpayments were due exclusively to the fact that the property in each case had not been placed_in_service in the mccrary case the underpayments were deemed to result from a concession that the agreement at issue was a license and not a lease although property was overvalued in each of those cases the overvaluations were not the ground on which the taxpayers' liability was sustained in contrast a different situation exists where a valuation_overstatement is an integral part of or is inseparable from the ground found for disallowance of an item mccrary v commissioner t c pincite each of these consolidated cases presents just such a different situation overvaluation of the recyclers was integral to and inseparable from petitioners' claimed tax benefits and our holding that the partnership transactions lacked economic_substance concession of the deficiency petitioners argue that their concessions of the deficiencies preclude imposition of the sec_6659 additions to tax petitioners contend that their concessions render any inquiry into the grounds for such deficiencies moot absent such inquiry petitioners argue that it cannot be known if their underpayments were attributable to a valuation_overstatement or other discrepancy without a finding that a valuation_overstatement contributed to an underpayment according to petitioners sec_6659 cannot apply in support of this line of reasoning petitioners rely heavily upon 902_f2d_380 5th cir and mccrary v commissioner supra to the extent that heasley v commissioner 902_f2d_6 5th cir revg tcmemo_1988_408 merely represents an application of 89_tc_912 affd 862_f2d_540 5th cir we consider it distinguishable to the extent that the reversal in the heasley case is based on a concept that where an underpayment derives from the disallowance of a transaction for lack of economic_substance the underpayment cannot be attributable to an overvaluation this court and the court_of_appeals for the second circuit have disagreed see 933_f2d_143 2d cir the lack of economic_substance was due in part to the overvaluation and thus the underpayment was attributable to the valuation_overstatement petitioners' open-ended concessions do not obviate our finding that the partnership transactions lacked economic_substance due to overvaluation of the recyclers this is not a situation where we have to decide difficult valuation questions for no reason other than the application of penalties see mccrary v commissioner supra pincite n the value of the sentinel epe recycler was established in provizer v commissioner tcmemo_1992_177 and stipulated by the parties as a consequence of the inflated value assigned to the recyclers by the partnerships petitioners claimed deductions and credits that resulted in underpayments of tax and we held that the partnership transactions lacked economic_substance regardless of petitioners' concessions in these cases the underpayments of tax were attributable to the valuation overstatements moreover concession of the investment_tax_credit in and of itself does not relieve taxpayers of liability for the sec_6659 addition_to_tax see dybsand v commissioner tcmemo_1994_56 chiechi v commissioner tcmemo_1993_630 instead the ground upon which the investment_tax_credit is disallowed or conceded is significant even in situations in which there are arguably two grounds to support a deficiency and one supports a sec_6659 addition_to_tax and the other does not the taxpayer may still be liable for the addition_to_tax gainer v commissioner f 2d pincite 866_f2d_545 2d cir vacating in part tcmemo_1988_211 harness v commissioner tcmemo_1991_321 in the present cases no argument was made and no evidence was presented to the court to prove that disallowance and concession of the investment tax_credits related to anything other than a valuation_overstatement to the contrary petitioners each stipulated substantially the same facts concerning the partnership transactions as we found in provizer v commissioner supra in the provizer case we held that the taxpayers were liable for the sec_6659 addition_to_tax because the underpayment of taxes was directly related to the overvaluation of the sentinel epe recyclers the overvaluation of the recyclers exceeding percent was an integral part of our findings in provizer that the transaction was a sham and lacked economic_substance similarly the records in these cases plainly show that the overvaluation of the recyclers is integral to and is the core of our holding that the underlying transactions here were shams and lacked economic_substance petitioners' reliance on mccrary v commissioner supra is misplaced in that case the taxpayers conceded disentitlement to their claimed tax benefits and the sec_6659 additions to tax were held inapplicable however the concessions of the claimed tax benefits in and of themselves did not preclude imposition of the sec_6659 additions to tax in mccrary v commissioner supra the sec_6659 addition_to_tax was disallowed because the agreement at issue was conceded to be a license and not a lease in contrast the records in petitioners' cases plainly show that petitioners' underpayments were attributable to overvaluation of the sentinel epe recyclers we hold that petitioners' reliance on mccrary v commissioner supra is inappropriate we held in provizer v commissioner supra that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure our finding in the provizer case that the sentinel epe recyclers had been overvalued was integral to and inseparable from our holding of a lack of economic_substance petitioners stipulated that the partnership transactions were similar to the clearwater transaction described in the provizer case and that the fair_market_value of a sentinel epe recycler in and was not in excess of dollar_figure given those concessions and the petitioners' citation of heasley v commissioner supra in support of the concession argument is also inappropriate that case was not decided by the court_of_appeals for the fifth circuit on the basis of a concession moreover see supra note to the effect that the court_of_appeals for the second circuit and this court have not followed the heasley opinion with respect to the application of sec_6659 fact that the records here plainly show that the overvaluation of the recyclers was the underlying reason for disallowance of the claimed tax benefits we conclude that the deficiencies were attributable to overvaluation of the sentinel epe recyclers sec_6659 petitioners argue that respondent erroneously failed to waive the sec_6659 additions to tax sec_6659 authorizes respondent to waive all or part of the addition_to_tax for valuation overstatements if taxpayers establish that there was a reasonable basis for the adjusted bases or valuations claimed on the returns and that such claims were made in good_faith respondent's refusal to waive a sec_6659 addition_to_tax is reviewable by this court for abuse_of_discretion krause v commissioner t c pincite abuse_of_discretion has been found in situations where respondent's refusal to exercise her discretion is arbitrary capricious or unreasonable see 91_tc_1079 82_tc_989 haught v commissioner tcmemo_1993_58 we note initially that petitioners did not request respondent to waive the sec_6659 additions to tax until many months after the trials of the these cases we are reluctant to find that respondent abused her discretion in cases in which she was not timely requested to exercise it and where there is no direct evidence of any abuse of administrative discretion haught v commissioner supra cf wynn v commissioner tcmemo_1995_609 klieger v commissioner tcmemo_1992_734 however we do not decide this issue solely on petitioners' failure timely to request waivers but instead we have considered the issue on its merits petitioners urge that they relied on the respective offering materials and becker steele and or sprague in deciding on the valuation claimed on their tax returns petitioners contend that such reliance was reasonable and therefore respondent should have waived the sec_6659 additions to tax however as we explained above in finding petitioners liable for the negligence additions to tax petitioners' purported reliance on the offering materials and their advisers was not reasonable the offering materials for the partnerships contained numerous warnings and caveats including the likelihood that the value placed on the recyclers would be challenged by the irs as being in excess of fair_market_value further petitioners' testimony raises doubts as to the extent to which they reviewed the offering memoranda or sought to resolve the numerous issues raised in the memoranda sprague and becker readily admitted that they possessed no special qualifications or professional skills in the recycling or plastics industries steele did not testify and there is no showing in the records that he possessed any education or experience in plastics materials or plastics recycling neither becker steele nor sprague ever hired or consulted any plastics engineering or technical experts with respect to the plastics recycling transactions becker spoke with his client canno who apparently had some knowledge of the plastics industry but the substance of canno's purported comments is doubtful and he had only minimal information about the transaction at trial becker confirmed that in the end he relied exclusively on pi its personnel and the offering materials as to the value and purported uniqueness of the machines sprague relied on becker and steele assisted becker in support of their contention that they acted reasonably petitioners cite 22_f3d_1001 10th cir revg tcmemo_1993_23 however the facts in the mauerman case are distinctly different from the facts of these cases in mauerman court_of_appeals for the tenth circuit held that the commissioner had abused her discretion by not waiving a sec_6661 addition_to_tax like sec_6659 a sec_6661 addition_to_tax may be waived by the commissioner if the taxpayer demonstrates that there was reasonable_cause for his underpayment and that he acted in good_faith sec_6661 the taxpayer in mauerman relied upon independent attorneys and accountants for advice as to whether payments were properly deductible or capitalized the advice relied upon by the taxpayer in mauerman was within the scope of the advisers' expertise the interpretation of the tax laws as applied to undisputed facts in these cases particularly with respect to valuation petitioners relied upon advice that was outside the scope of expertise and experience of their advisers consequently we consider petitioners' reliance on the mauerman case inapplicable we hold that petitioners did not have a reasonable basis for the adjusted bases or valuations claimed on their tax returns with respect to their investments in the partnerships in these cases respondent properly could find that petitioners' respective reliance on the offering materials becker steele and or sprague was unreasonable the records in these cases do not establish an abuse_of_discretion on the part of respondent but support respondent's position we hold that respondent's refusal to waive the sec_6659 addition_to_tax is not an abuse_of_discretion petitioners are liable for the respective sec_6659 additions to tax at the rate of percent of the underpayments of tax attributable to the disallowed tax benefits respondent is sustained on this issue d petitioners' motions for leave to file motion for decision ordering relief from the negligence_penalty and the penalty rate of interest and to file supporting memorandum of law long after the trials of these cases petitioners in docket nos and each filed a motion for leave to file motion for decision ordering relief from the negligence_penalty and the penalty rate of interest and to file supporting memorandum of law under rule in addition they lodged with the court motions for decision ordering relief from the additions to tax for negligence and from the increased rate of interest with attachments and memoranda in support of such motions respondent filed objections with attachments and memoranda in support thereof and petitioners thereafter filed reply memoranda petitioners argue that they should be afforded the same settlement that was reached between other taxpayers and the irs in miller v commissioner docket nos and see farrell v commissioner tcmemo_1996_295 denying a similar motion based in part on analogous circumstances counsel for petitioners seek to raise a new issue long after the trials in these cases resolution of such issue might well require new trials such further trials would be contrary to the established policy of this court to try all issues raised in a case in one proceeding and to avoid piecemeal and protracted litigation 64_tc_989 see also 62_tc_145 consequently under the circumstances here at this late date in the litigation proceedings long after the trials and briefing and after the issuance of numerous opinions on issues and facts closely analogous to those in these cases petitioners' motions for leave are not well founded farrell v commissioner supra even if petitioners' motions for leave were granted the arguments set forth in each of petitioners' motions for decision and attached memoranda lodged with this court are without merit and such motions would be denied therefore and for reasons set forth in more detail below petitioners' motions for leave shall be denied some of our discussion of background circumstances underlying petitioners' motions is drawn from documents submitted by the parties and findings of this court in two earlier decisions such matters are not disputed by the parties see estate of satin v commissioner tcmemo_1994_435 fisher v commissioner tcmemo_1994_434 the estate of satin and fisher cases involved stipulation of settlement agreements piggyback agreements made available to taxpayers in the plastics recycling project whereby taxpayers could agree to be bound by the results of three test cases the provizer case and the two miller cases we held in the estate of satin and fisher cases that the terms of the piggyback_agreement bound the parties to the results in all three lead cases not just the provizer case petitioners assert that the piggyback_agreement was extended to them but they do not claim to have accepted the offer so they effectively rejected it we discuss the background matters apparently not disputed by the parties for the sake of completeness as we have noted granting petitioners' motion for leave would require further proceedings on or about date a settlement offer the plastics recycling project settlement offer or the offer was made available by respondent in all docketed plastics recycling cases and subsequently in all nondocketed cases baratelli v commissioner tcmemo_1994_484 pursuant to the offer taxpayers had days to accept the following terms although the records do not include a settlement offer to petitioners petitioners have attached to their motions for decision a copy of a settlement offer to another taxpayer with respect to a plastics recycling case and respondent has not disputed the accuracy of the statement of the plastics recycling settlement offer allowance of a deduction for percent of the amount of the cash investment in the venture in the year s of investment to the extent of loss claimed government concession of the substantial_understatement of tax penalties under sec_6661 and the negligence additions to tax under sec_6653 and taxpayer concession of the sec_6659 addition_to_tax for valuation_overstatement and the increased rate of interest under sec_6621 and execution of a closing_agreement form_906 stating the settlement and resolving the entire matter for all years petitioners assert that the plastics recycling project settlement offer was extended to them but they do not claim to have accepted the offer timely so they effectively rejected it in date the miller cases were disposed of by settlement agreement between the taxpayers and respondent this court entered decisions based upon those settlements on date the settlement provided that the taxpayers in the miller cases were liable for the addition_to_tax under sec_6659 for valuation_overstatement but not for the additions to tax under sec_6661 and sec_6653 the increased interest although it is not otherwise a part of the record in these cases respondent attached copies of the miller closing_agreement and disclosure waiver to her objections to petitioners' motion for leave and petitioners do not dispute the accuracy of the document under sec_6621 premised solely upon miller's interest in the recyclers for the taxable years at issue was not applicable because miller made payments prior to date so no interest accrued after that time respondent did not notify petitioners or any other taxpayers of the disposition of the miller cases estate of satin v commissioner tcmemo_1994_ fisher v commissioner tcmemo_1994_434 petitioners argue that they are similarly situated to the taxpayer in the miller cases and that in accordance with the principle of equality they are therefore entitled to the same settlement agreement executed by respondent and miller in those cases in effect petitioners seek to resurrect the piggyback_agreement offer and the settlement offer that they previously failed to accept petitioners contend that under the principle of equality the commissioner has a duty_of_consistency toward similarly situated taxpayers and cannot tax one and not tax another without some rational basis for the difference 363_us_299 frankfurther j concurring opinion see 748_f2d_1465 11th cir affg 575_fsupp_508 n d ga 476_f2d_406 4th cir according to petitioners the principle of equality precludes the commissioner from making arbitrary distinctions between like cases see 787_f2d_637 d c cir vacating 83_tc_822 the different tax treatment accorded petitioners and miller was not arbitrary or irrational while petitioners and miller both invested in the plastics recycling project their actions with respect to such investments provide a rational basis for treating them differently specifically miller foreclosed any potential liability for increased interest in his cases by making payment of the tax prior to date no interest accrued after that date in contrast petitioners made no such payment and they conceded that the increased rate of interest under sec_6621 applies in their cases liability for the increased rate of interest is the principal difference between the settlement in the miller cases which petitioners declined when they failed to accept the piggyback_agreement offer and the settlement offer that petitioners also failed to accept petitioners argue that sec_6621 must have been an issue in the miller cases since each of the decisions in miller recites that there is no increased interest due from the petitioner s for the taxable years at issue under the provisions of sec_6621 according to petitioners surely if the millers were not otherwise subject_to the penalty interest provisions because of the particular timing of their tax_payments there would have been no need for the court to include such a recital in its decisions this argument by petitioners is entirely conjectural and is not supported by the documentation on which counsel relies in fact the recital that no increased interest under sec_6621 was due in the miller cases was an express term of the settlement documents in those cases and apparently included in the decisions for completeness and accuracy there is nothing on the record in the present cases or in the court's opinions in estate of satin v commissioner supra or fisher v commissioner supra or in any of the material submitted to us in these cases that would indicate that the millers were otherwise subject_to the penalty interest provisions petitioners' argument is based on a false premise we find that petitioners and miller were treated equally to the extent they were similarly situated and differently to the extent they were not miller foreclosed the applicability of the sec_6621 increased rate of interest in his cases while petitioners concede it applies in their cases petitioners failed to accept a piggyback settlement offer that would have entitled them to the settlement reached in the miller cases and also did not enter into a settlement offer made to them prior to trial of a test case in contrast miller negotiated and accepted an offer that was essentially the same as the plastics recycling project settlement offer that petitioners failed to accept prior to trial petitioners' motions are not supported by the principle of equality on which they rely cf baratelli v commissioner tcmemo_1994_484 to reflect the foregoing appropriate orders will be issued denying petitioners' motions and decisions will be entered under rule
